—Appeals by the defendant from two judgments of the Supreme Court, Kings County (Barasch, J.), both rendered February 3, 1994, convicting him of criminal possession of a controlled substance in the fourth degree under Indictment No. 8073/93 and attempted criminal sale of a controlled substance in the third degree under Indictment No. 9662/93, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that the court improperly imposed a greater sentence than what had been promised is not preserved for appellate review as he neither objected to the sentence on that ground nor moved to vacate his plea (see, People v Ellis, 162 AD2d 701). In any event, when the defendant failed to comply with a condition of his plea agreement, to appear on the scheduled sentencing date, the court was free to impose the enhanced sentence (see, People v Figgins, 87 NY2d 840; People v Thorpe, 189 AD2d 903). We note that the court actually imposed a lesser sentence than it had promised in the event that the defendant violated any conditions of his plea. Under the circumstances, he cannot now be heard to complain (see, People v Kazepis, 101 AD2d 816).
Contrary to his contention, the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The defendant’s attorney negotiated an advantageous plea agreement that substantially limited the defendant’s exposure to imprisonment (see, People v Ladelokun, 192 AD2d 723; People v Chestnut, 188 AD2d 480).
We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.